Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION

1.  Applicant's amendment, filed 03/10/22 is acknowledged.

2. Claims 1-11,18-25 are pending and allowed.


REASONS FOR ALLOWANCE

3. The following is an Examiner's Statement of Reasons for Allowance: 

The previous  rejection of  record, mailed on 10/27/21 is hereby withdrawn in view of: 

 (i) Applicant’s amendment filed 03/10/22;

(ii) Declaration filed under 37 CFR1.132 by Dr. Chelyapov on 03/10/22.  
Said   declaration  stated  that  “ Prior to the filing of the above-identified application, it is my understanding and belief , that there have been no experiments or reported data involving humans or animal models where adoptive transfer of NK cells resulted in elimination of senescent peripheral blood , mononuclear cells (PBMCs), treatment of inflammatory bowel disease (TBS), and/or | reduction of blood plasma levels of inflammatory cytokines in individuals without any form of cancer and/or need for antiviral therapy. It would therefore not have been obvious to a person of ordinary skill in the art to consider using NK cells to eliminate senescent PRMCs, to treat IBS, and/or to reduce, blood plasma levels of inflammatory cytokines in humans without any form of cancer and/or need for antiviral therapy”


The prior art does not teach or suggest an adoptive transfer procedure for treating IBD, eliminating senescent peripheral blood mononuclear cell, and reducing blood plasma levels of inflammatory cytokines , comprising administering CD3-CD56+ NK cells.





4.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/ 272-0840  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Kolker can be reached on 571/ 272-3181.  

The fax number for the organization where this application or proceeding is assigned is 571-273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644